DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is related to a portable electronic device/method for a mixed reality (MR) headset for identifying a location of a real-world feature while ceasing displaying the virtual information, and vice versa.
Mallinson (US 20180095542 A1) discloses “[0007] The HMD system provides location information of each of the identified real-world objects using images captured by the external camera, forward facing camera of the HMD, and data provided by the various sensors distributed in the HMD”.
Aoyama et al. (US 20190334619 A1) teaches “[0683] Accordingly, when the user is looking at the first AR image once displayed, the first AR image is prevented from being immediately replaced with the second AR image different from the first AR image. Furthermore, decoding a newly obtained decode target image Pdec is wasteful processing when the display of the second AR image is prevented, and thus prohibiting such decoding can reduce power consumption”. 
Sueki et al. (US 20190205078 A1) teaches “[0097] Also, when an imaging instruction operation (shutter operation) is performed (YES at Step B27), the user communication device 1 
Independent claims 1, 19, 20 is/are distinguished from Mallinson in view of Aoyama and Sueki because of the combination of all the limitations in the independent claims, particularly the limitations “process(ing) the video frames from the camera to identify a location of a real- world feature captured in the video frames, wherein the location of the real-world feature captured in the video frames from the camera is identified based on processing the video frames that were captured while the display device ceases to display information for projection on the lens and the processing prevents the identification of the location of the real-world feature from being performed on at least some of the video frames that were captured while the display device displays information for projection on the lens”. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        1/14/2022